Case 3:17-cv-00398-MMH-MCR Document 65 Filed 06/14/19 Page 1 of 2 PageID 1248



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


    ST. JOHNS RIVERKEEPER, INC.,

                  Plaintiff,
                                                   Case No. 3:17-cv-398-J-34MCR
    vs.

    UNITED STATES ARMY CORPS OF
    ENGINEERS,

                  Defendant,

    vs.

    JACKSONVILLE PORT AUTHORITY,

                  Intervenor Defendant.
                                            /


                                  NOTICE OF TELEPHONIC HEARING

            PLEASE TAKE NOTICE that the above-styled cause is scheduled for a telephonic

    status conference on TUESDAY, JUNE 25, 2019, at 11:00 A.M., before the Honorable

    Marcia Morales Howard, United States District Judge.           The parties shall appear

    telephonically by calling toll free at 888-684-8852 from within the United States or 215-

    446-0155 for callers outside of the United States.     The access code to enter the

    telephone conference for all participants is: 5822282. You will then be prompted to

    enter the participant security code: 1739 followed by the # (pound) key.

    DATE:         June 14, 2019

                                                             FOR THE COURT:

                                                             By:    s/ Jodi L. Wiles
                                                                     Deputy Clerk
Case 3:17-cv-00398-MMH-MCR Document 65 Filed 06/14/19 Page 2 of 2 PageID 1249



    ja

    Copies to:

    Counsel of Record




                                        -2-
